Order, Supreme Court, New York County, entered on May 7, 1974, denying defendant’s motion to dismiss the complaint herein and to vacate a warrant of attachment, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. A valid cause of action is set forth in the complaint of the plaintiff-receiver and no grounds have been set forth sufficient to justify a vacatur of the warrant of attachment. It is clear that the complaint seeks to hold the defendant liable for his conversion of corporate funds to his own personal use. Concur—Markewich, J. P., Kupferman, Silverman, Capozzoli and Lane, JJ.